DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The instant claim recites “a computer readable recording medium,” however, said "a computer readable storage medium" is not a process, machine, manufacture, nor composition of matter. See In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  As such the claimed “a computer readable medium” cannot be categorized in one of the statutory categories of invention and is thus nonstatutory.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are subject to a §101 rejection in accordance with the 2014 Interim Eligibility Guidance for use by USPTO personnel in determining subject matter eligibility under 35 U.S.C. 101 in view of the Supreme Court decision in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014). The guidance may be found in the Federal Register (79 FR 74618 (Dec. 16, 2014)) Guidance). See also “July 2015 Update: Subject Matter Eligibility” (hereinafter July 2015 Update, available at: http: //www.uspto.gov/sites/default/files/ documents/ieg-july-2015-update.pdf).  In Alice, the Supreme Court applied the two-part framework earlier set out in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012) to examine the issue of the exceptions. The first step is determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. Abstract ideas have been identified by the courts as including fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships/formulas (see Guidance at 74622, col. 2, bottom citing Alice at 2355-56). 
Claims 1, 9 and 10 are an abstract idea of receiving a question, selecting a similar question, then provide the answer - which is no difference than collecting information, analyzing it and displaying the matching information on a computing device.  These claims and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception since there is no indication that the element would improve the functioning of a computer or improves any other technology.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim simply instructs the practitioner to implement the abstract idea with routine conventional activity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devarakonda et al. (US Pub. 2018/0137433, hereinafter “Devarakonda”).
Regarding claim 1, Devarakonda discloses a search method performed by a server, comprising: 
receiving a user question from a user terminal; generating a user question vector for the user question (¶ [0026], receiving a question from a user); 
selecting similar question candidates based on a similarity to the user question vector (¶ [0026], The question profile also stores information on all other questions in the question set (labeled and unlabeled questions) that are "similar" to this question, where similarity implies that both questions are essentially asking for the same answer); 
generating an answer to the user question based on the similar question candidates (¶ [0026], The question profile also stores information on all other questions in the question set  that are "similar" to this question, where similarity implies that both questions are essentially asking for the same answer); and 
transmitting the answer to the user question to the user terminal (Fig. 5, response being displayed).
Regarding claim 9, Devarakonda discloses a search server comprising: a processor; and a memory configured to store instructions executed by the processor, wherein the processor executes the instructions to receive a user question from a user terminal (¶ [0026], receiving a question from a user), generate a user question vector for the user question, select similar question candidates based on a similarity to the user question vector, generate an answer to the user question based on the similar question candidates (¶ [0026], The question profile also stores information on all other questions in the question set  that are "similar" to this question, where similarity implies that both questions are 

Regarding claim 10, Devarakonda discloses a computer-readable recording medium in which a computer program executed by a computer is recorded, the computer program comprising:
 receiving a user question from a user terminal (¶ [0026], receiving a question from a user); 
generating a user question vector for the user question (¶ [0026]); 
selecting similar question candidates based on a similarity to the user question vector (¶ [0026], The question profile also stores information on all other questions in the question set (labeled and unlabeled questions) that are "similar" to this question, where similarity implies that both questions are essentially asking for the same answer); 
generating an answer to the user question based on the similar question candidates (¶ [0026], The question profile also stores information on all other questions in the question set  that are "similar" to this question, where similarity implies that both questions are essentially asking for the same answer); and 
transmitting the answer to the user question to the user terminal (Fig. 5, response being displayed).

Regarding claim 2, Devarakonda discloses the search method of claim 1, wherein questions and question vectors for the questions are stored in association with each other in a database of the server (¶ [0052], similar question group or cluster, e.g., the values of features may be used to generate a feature vector and the feature vectors may be compared).



Regarding claim 4, Devarakonda discloses the search method of claim 1, wherein the generating of the answer to the user question based on the similar question candidates includes: selecting a similar question among the similar question candidates based on a similarity analysis result to the user question vector (¶ [0052], the cluster that include the answer of the selected QA pairs for the first unanswered question); and determining an answer to the similar question as the answer to the user question (¶ [0052]).

Regarding claim 5, Devarakonda discloses the search method of claim 4, wherein the similar question candidate is selected based on the similarity to the user question vector by a first similarity analysis model, the similar question is selected based on the similarity analysis result to the user question vector by a second similarity analysis model, and the first similarity analysis model and the second similarity analysis model are different analysis models (¶ [0052], similar question group or cluster, e.g., the values of features may be used to generate a feature vector and the feature vectors may be compared).



Regarding claim 7, Devarakonda discloses the search method of claim 1, wherein the generating of the answer to the user question based on the similar question candidates includes: determining similarity ranking of candidate questions belonging to the similar question candidates based on a similarity analysis result to the user question vector (¶ [0080], identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers, for the input question); selecting a predetermined number of candidate questions as the similarity questions according to the similarity ranking: and generating answers to the similar questions as the answers to the user question (¶ [0080]).

Regarding claim 8, Devarakonda discloses the search method of claim 7, wherein the generating of the answers to the similar questions as the answers to the user question includes generating the answers to the user question such that the similar questions and the answers to the similar questions are expressed in the user terminal according to the similarity ranking (¶ [0083], The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers).
Conclusion
Examiner’s note: Co-pending Application 16/699,472 is currently being examined and may be subject to double-patenting statutory during examination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154